Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Chimera Energy Corporation We consent to the use of our report dated October 12, 2011, in this Registration Statement on Form S-1/A (Amendment No. 1) of Chimera Energy Corporation, for the registration of shares of its common stock. We also consent to the reference to our firm under the heading “Experts” in such Registration Statement. LBB & Associates Ltd., LLP Houston, Texas November 22, 2011
